Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Examination
	 Claims 76-99 are pending and currently under examination.  Claims 1-75 are canceled.  Claims 76-96 are amended. 
	
Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Maintained/New Rejections and New Objections
Objections to Specifications
The amendment filed January 18, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The coated powder, as well as dispersions and compositions containing the coated powder may be used to provide UV protection to skin. This includes a method of preventing or reducing lines and wrinkles on the skin, comprising coating skin with a coated powder, a method of preventing loss of elasticity of the skin, comprising coating skin with a coated powder, and a method of preventing loss of elasticity of the skin, comprising coating skin with a coated powder.

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 76-99 under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Applicant maintains that the claims 76-78 find inherent support in claim 71 and 1 because the meaning of “protecting skin” inherently includes preventing or reducing lines and wrinkles on the skin, preventing loss of elasticity of the skin and preventing thinning of the skin.  
	In applying the written description requirement outlined in 35 USC § 112, 1st paragraph to new claims, it is acknowledged that “while there is no in haec verba requirement, newly added claims…must be supported in the specification through express, implicit or inherent disclosure.” MPEP §2164 (1)(B). 
In re Reynolds and In re Smythe¸ where the court concluded newly added subject matter directed to theories, advantages and properties which was inherently supported by an originally disclosed device was permitted.  Applicant further argues that the coated powder utilized has properties that will, when coated on skin, inherently protect skin from sun damage and thus prevent loss of elasticity of the skin, prevent skin thinning and reduce or prevent wrinkles of the skin. These arguments were not found persuasive.
	 As outlined in In re Robertson and reiterated in MPEP § 2163.07(a), “To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill.  Inherency, however, may not be established by probabilities or possibilities.  The mere fact that a certain thing may result from a given set of circumstances is not sufficient.” 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999). While preventing loss of elasticity of the skin, preventing thinning of skin and preventing or reducing lines and wrinkles of the skin, through use of Applicant’s method is a possibility from the fruition of the method of Claim 71, there is no evidence of record that demonstrates that Applicant’s method in claim 71 necessarily prevents loss of elasticity of the skin, prevents thinning of the skin as well as prevents or reduces lines and wrinkles of the skin.  Furthermore, MPEP 2145 (I) makes clear that “attorney argument is not evidence, unless it is an admission” and that“[t]he arguments of counsel cannot take the place of evidence in the record.” In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Lastly, it is also noted that “obviousness” cannot satisfy written description.  E.g. See: MPEP § 2163; Lockwood v. American Airlines, Inc., 107 F.3d 1505, 1570-71, 41 USPQ2d 1961, 1964-65 (Fed. Cir. 1997).




Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 76-99 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims filed January 18, 2022 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
The deletion of the “(SiR22)” limitation in  the formulas 76, 77 and 78 do not have clear support in the specification and claims as originally filed.  
In the originally filed disclosure there is inadequate support for the amendments to the formulas of the poly(dialkyl)siloxane moieties.  There is no disclosure of this formula in the specification or originally filed claims.  Specifically, the specification in [0042] describes poly(dialkyl)siloxane moieties with the original formula, not the formula as amended.  Indeed, the amended formula is found nowhere in the specification or claims.  Thus, one skilled in the art would not understand that applicant was in possession of the currently claimed invention.  
New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).
Obviousness is not the standard for the addition new limitations to the disclosure as filed.   It is noted that entitlement to a filing date does not extend to subject matter, which is not disclosed, but would be obvious over what is expressly disclosed. Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).  

Claims 76, 77 and 78 recite limitations, which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in claims 76, 77 and 78 which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written support for the limitations recited in present claims 76, 77 and 78 in the specification or claims, as-filed, or remove these limitations from the claim in response to this Office Action.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.   Applicant has still not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 15/491913, 14/827155 and 13/301628, fail to provide adequate support in the manner provided by pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, as there is no extrinsic evidence of record that can establish that performing the method of claim 71 necessarily results in preventing loss of elasticity of the skin, preventing thinning of the skin and preventing or reducing lines and wrinkles of the skin, newly added claims 76-78, as well as claims 79-99 which depend therefrom, lack written description support from these original disclosures.  Thus, the instant application is not given benefit of the earlier filing dates.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The rejection of claims 76-99 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shah et al. (US 2017/0283628 A1) in view of Ichihashi et al. (Anti-Aging Medicine 6.6 (2009): 46-59) is maintained.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
2 nanoparticles (abstract, para [0007], [0033], [0062], claims 1 and 3) and a coating on the surface thereof that comprises (1) silica moieties (abstract, para [0007], [0032], [0039], claim 1), (2) organo oxysilane moieties with a formula of R1SiO4-n, with n=1, 2 or 3 and each R1 contains 1-20 carbons and is selected from the group consisting of alkyl, alkenyl, alkynyl, aryl and heterocyclic radicals (abstract, para [0007], [0037], claims 1 and 6) and (3) poly(dialkyl)siloxane moieties (abstract, para [0007], [0032], [0035]).  Shah et al. further teach that the nanoparticles have an average size of 10-500 nm (claim 4), the organo oxysilane moieties are present in an amount of 1-5% of the weight of the nanoparticle (claim 15) and the poly(dialkyl)siloxane moieties are present in an amount of 1-20% of the weight of the nanoparticle (claim 17).  The poly(dialkyl)siloxane moieties have a formula O(SiR22)(R22SiO)n(SiR2)O or O(SiR22)(R22SiO)n(SiR2)ORc, where n is an integer of 2 to 14, each R2 group is an alkyl, Rc is selected from the group consisting of H, methyl, ethyl and propyl, and R2 contains 1 to 20 carbon atoms (para [0038], claim 9).  Shah et al. also teaches that the coated powder may be present as a dispersion that comprises the coated powder and a liquid carrier (claim 45) and that this dispersion may be coated on skin to protect the skin from light (claim 74).  

Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Shah et al. teach the method and coated powder composition as discussed above, but fails to specifically teach that coating skin with the coated powder reduces or prevents skin wrinkles, prevents skin thinning or prevents loss of elasticity of the skin.  The teachings of Ichihashi et al. help to cure this deficit.
Ichihashi et al. teaches that photoaged skin is characterized by coarse wrinkles, loss of elasticity, pigmented spots, dryness, verrucous papule, telangiectasia, thinning of elastic fiber bundles (pg 51, col 1, para 1).  Additionally, photoaged skin shows reduction of cutaneous microvasculature leading to 
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention by Applicant to combine the teachings of Ichihashi et al. with Shah et al. because both references are directed to sunscreen compositions.   An ordinarily skilled artisan would have been motivated to coat skin with the coated powder dispersion of Shah et al. in an amount to achieve a sun protection factor of 50 on a sunny day or a sun protection factor of 10-20 for daily incidental exposure, in order to protect against photoaging of the skin as suggested by Ichihashi et al.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success of reducing or preventing coarse wrinkles, loss of elasticity and skin thinning by doing so because Ichihashi et al. teach these deleterious effects from chronic sun exposure can be combated by the regular use of suitable SPF suncreens. 
	Regarding the claimed 1-5% of organo oxysilane moieties, the claimed 1-20% of the poly(dialkyl)siloxane moieties and the claimed average particle size of 10-500 nm of the nanoparticles, all of these ranges would have been prima facie obvious because Shah et al. teaches amount ranges and average particle size ranges that are identical to those claimed.
prima facie obvious to one of ordinary skill in the art at the time the invention was made because the prior art is fairly suggestive of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The rejection of claims 76-99 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 16-20 of U.S. Patent No. 9,139,737 (hereinafter ‘737) in view of Ichihashi et al. is maintained.
Claim 1-12 and 16-20 of ‘737 teach a method of protecting skin from UV light by applying a substantially identical composition as required by the instant claims, with the exception that the amounts of organo oxysilane moieties and poly(dialkyl)siloxane moieties are present in amounts that substantially encompass the amounts instantly claimed.  The claims of ‘737 fail to specifically teach the method reduces or prevents skin thinning, skin wrinkles or loss of elasticity in the skin.  The teachings of Ishihashi et al. cure this deficit by teaching that by applying compositions that block ultraviolet light, photoaging of the skin, which results in skin wrinkles, skin thinning and loss of elasticity in the skin can be reduced or prevented.  Thus, claims 76-99 would have been obvious over the disclosure of claims 1-12 and 16-20 of ‘737 in view of Ishihashi et al. 
The rejection of claims 76-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13 and 18-20 of U.S. Patent No. 9,657,183 (hereinafter ‘183) in view of Ichihashi et al. is maintained.
Claim 1-11, 13 and 18-20 of ‘183 teach a method of protecting skin from light by applying a substantially identical composition as required by the instant claims, but fail to specifically teach the 
The rejection of claims 76-99 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10 and 16-18 of U.S. Patent No. 10,544,316 (hereinafter ‘316) in view of Ichihashi et al. is maintained.
  Claim 1-8, 10 and 16-18 of ‘316 teach a method of protecting skin from light by applying a substantially identical composition as required by the instant claims, but fail to specifically teach the method reduces or prevents skin thinning, skin wrinkles or loss of elasticity in the skin.  The teachings of Ishihashi et al. cure this deficit by teaching that by applying compositions that block ultraviolet light, photoaging of the skin, which results in skin wrinkles, skin thinning and loss of elasticity in the skin can be reduced or prevented.  Thus, claims 76-99 would have been obvious over the disclosure of claims 1-8, 10 and 16-18 of ‘316 in view of Ishihashi et al. 

Response to Arguments
Applicants response filed January 19, 2022 has been reviewed and is found to be unpersuasive.  
Applicants amendments to the specification constitute new matter and are not entered. The amendments to the specification are objected to above since they do not have support in the specification as originally filed. 
Applicants assert that amendments to claims 76-78 are correcting an error in the formula of poly(dialkyl)siloxane moieties.  Because the defining feature of siloxanes is that each pair of silicon 
In applying the written description requirement outlined in 35 USC § 112, 1st paragraph to new claims, it is acknowledged that “while there is no in haec verba requirement, newly added claims…must be supported in the specification through express, implicit or inherent disclosure.” MPEP §2164 (1)(B). 
Applicant attempts to support this inherent disclosure by asserting that the formula has a clear error is unpersuasive because it is just not clear that the Amendment is fixing an obvious error.  Even if Applicants’ proposed amendment is fixing an error, this Amendment is not the only (or least drastic) way to do it.  This “error” could have been fixed in a number of ways other than the proposed amendment.  For example the simple inclusion of an oxygen atom in the deleted parenthetical would have also fixed this error.  Since it is not apparent that the amendment is fixing an obvious error, and there is no support for the amended formula in the specification and claims as originally filed, the amendments to the claims have introduced new matter.     
Applicant maintains that the claims 76-78 find inherent support in claim 71 in that the coated powder inherently has properties that protect skin from sun damage thereby preventing loss of elasticity of skin, preventing thinning of the skin and preventing or reducing lines and wrinkles of the skin.
	In applying the written description requirement outlined in 35 USC § 112, 1st paragraph to new claims, it is acknowledged that “while there is no in haec verba requirement, newly added claims…must be supported in the specification through express, implicit or inherent disclosure.” MPEP §2164 (1)(B). 
Applicant attempts to support this inherent disclosure by citing both Claim 71 of the original disclosure which claims a method of protecting skin from light by coating skin with a composition In re Reynolds and In re Smythe¸ where the court concluded newly added subject matter directed to theories, advantages and properties which was inherently supported by an originally disclosed device was permitted.  Applicant further argues that the coated powder utilized has properties that will, when coated on skin, inherently protect skin from sun damage and thus prevent loss of elasticity of the skin, prevent skin thinning and reduce or prevent wrinkles of the skin.  Applicants assert that exposure to UV radiation is known to cause photoaging, characterized by wrinkles, loss of skin tone and resilience.  Photoaging may be avoided by the proper use of sunscreen.
 These arguments are not found persuasive.  The rejection of claims 76-99 is maintained because claims 77-99 continue to contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
	 As outlined in In re Robertson and reiterated in MPEP § 2163.07(a), “To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill.  Inherency, however, may not be established by probabilities or possibilities.  The mere fact that a certain thing may result from a given set of circumstances is not sufficient.” 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999). While preventing loss of elasticity of the skin, preventing thinning of skin and preventing or reducing lines and wrinkles of the skin, through use of Applicant’s method is a possibility from the fruition of the method of Claim 71, there is no evidence of record that demonstrates that Applicant’s method in claim 71 necessarily prevents loss of elasticity of the skin, prevents thinning of the skin as well as prevents or reduces lines and wrinkles of the skin.  Furthermore, MPEP 2145 (I) makes clear that “attorney argument is not evidence, unless it is an admission” and In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Lastly, it is also noted that “obviousness” cannot satisfy written description.  E.g. See: MPEP § 2163; Lockwood v. American Airlines, Inc., 107 F.3d 1505, 1570-71, 41 USPQ2d 1961, 1964-65 (Fed. Cir. 1997).
Thus, as Applicant has not established by extrinsic evidence that preventing loss of elasticity of the skin, preventing thinning of the skin and preventing or reducing lines and wrinkles of the skin is more than a mere possibility or probability by carrying out the method of Claim 71, claims 76-78, as well as claims 79-99 which depend therefrom, are deemed new matter which lack descriptive support.


Applicant traverses the 103 rejections of record by arguing that the present application is entitled to its priority date and reasserts that the claims are supported by the original disclosure for the reasons already described.  Additionally, Applicant asserts that Shah is not available as prior art if the application is entitled to its priority date.  
Applicants also assert that the obviousness-type double patenting rejection is inappropriate because a restriction was issued in the parent application and the present application is a divisional application of the parent application.  Therefore 35 U.S.C. prohibits the use of the parent application against the child divisional application in instances where a restriction requirement was made.

Applicants obviousness arguments have been carefully reviewed and are found to be unpersuasive.   The instant application is not entitled to its priority date , so Shah remains a viable and available reference.   In order to be entitled to priority the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 15/491913, 14/827155 and 13/301628, fail to provide adequate support in the manner provided by pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, as there is no extrinsic evidence of record that can establish that performing the method of claim 71 necessarily results in preventing loss of elasticity of the skin, preventing thinning of the skin and preventing or reducing lines and wrinkles of the skin, newly added claims 76-78, as well as claims 79-99 which depend therefrom, lack written description support from these original disclosures.  Thus, the instant application is not given benefit of the earlier filing dates.
Applicants’ assertion that the obviousness-type double patenting rejection is inappropriate because a restriction was issued in the parent application and therefore 35 U.S.C. prohibits the use of the parent application against the child divisional application is not found to be persuasive because the instant application is not a divisional application.  The protection of the 35 U.S.C. 121 prohibition against the use of the parent application against the child divisional application is only available to divisional applications.  The instant application is a continuation application and is not afforded the protection of the 35 USC 121 prohibition.  

Conclusion
No claims are currently allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


SARAH  CHICKOS
Examiner
Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619